DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 14-15, 25-26, 28, 30, and 32-33 are rejected on the ground of nonstatutory double patenting over claims 1 - 19 of U. S. Patent No. 10,977,840 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 14-15, 25-26, 28, 30, and 32-33 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 10,986,589.  Although the conflicting claims are not identical, they are In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 14-15, 25-26, 28, 30, and 32-33 of the present application is the same elements, same function, and same result as claims 1 - 19 of the U.S. Patent (10,977,840), especially, the independent claims 14, 30, and 32 of the present application is the same invention as the independent claims 1 and 16 of the U.S. Patent (10,977,840).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.
















	For example;

Instant Application
U.S Patent 10,977,840           
14.  A method implemented on at least one machine each of which has at least one processor and at least one storage device for reconstructing one or more images, the method comprising:
obtaining raw data detected by an imaging device;
generating a seed image by performing a filtered back projection on the raw data:
determining a corrected seed image by subtracting an outer ring background from the seed image, the outer ring background indicating a background of an outer ring, the outer ring corresponding to a region between a field of view (FOV) of the imaging device and a gantry bore of the imaging device; and
reconstructing one or more images by performing an iterative reconstruction based on the corrected seed image and the raw data.

1. A method implemented on at least one machine each of which has at least one processor and at least one storage device for reconstructing one or more images, each image of the one or more images including a plurality of elements, each element of the plurality of elements being a pixel or voxel, the method comprising:
obtaining raw data detected from a plurality of angles by an imaging device.
generating a first seed image by performing a filtered back projection on the raw data;
determining a first air mask by performing a minimum value back projection (BP) on the raw data; and
reconstructing one or more images by performing an iterative reconstruction based on the first seed image, the first air mask, and the raw data.
15. The method of claim 13, wherein modifying the first seed image by subtracting an outer ring background from the first seed image comprises:
extracting, from a plurality of elements of the first seed image, multiple elements corresponding to a preliminary circular image of an outer ring, the outer ring corresponding to a region between a field of view (FOV) of the imaging device and a gantry bore of the imaging device;
generating one or more rotated circular images by rotating the multiple extracted elements with respect to a center of the outer ring for one or more times and by an angle in each time of rotation, the angle being less than 360°;
generating a background image corresponding to the outer ring background based on the preliminary circular image and the one or more rotated circular images; and subtracting the background image corresponding to the outer ring background from the seed image to obtain the corrected seed image.






The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1 or 16 combined dependent claim 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (10,977,840).  
Furthermore, the dependent claim 15 of the present application are same function and same result as claim 14 of the U.S. Patent (10,977,840).
The dependent claim 25 of the present application are same function and same result as claim 1 of the U.S. Patent (10,977,840).
The dependent claim 26 of the present application are same function and same result as claim 15 of the U.S. Patent (10,977,840).
The dependent claim 28 of the present application are same function and same result as claim 4 or 34 of the U.S. Patent (10,977,840).
The independent claim 30 of the present application are same function and same result as claims 1 and 15 of the U.S. Patent (10,977,840).
The independent claim 32 of the present application are same function and same result as claims 1 and 15 of the U.S. Patent (10,977,840).
The dependent claim 33 of the present application are same function and same result as claim 14 of the U.S. Patent (10,977,840).

Allowable Subject Matter
3.		Claims 16-24, 27, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OKAMOTO et al. (US 2015/0356756) discloses X-Ray CT Apparatus and Image Reconstruction Method.
Faul et al. (US 8,478,015) discloses Extension of Truncated CT Images for Use with Emission Tomography in Multimodality Medical Images.
Nakanishi et al. (US 8,731,269) discloses Method and System for Substantially Reducing Artifacts in Circular Cone Beam Computer Tomography (CT). 
Subramanyan et al. (US 6,728,566) discloses Vessel Tracking and Tree Extraction Method and Apparatus.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
February 25, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649